Citation Nr: 1022819	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a jaw disorder.  

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from November 1978 to November 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In June 2007, the Veteran presented hearing testimony 
regarding the issues on appeal before a Decision Review 
Officer (DRO) at the RO.  The transcript of the hearing is 
associated with the claims file.  

The Board recognizes that the RO up to the present has 
developed and adjudicated the psychiatric claim as it was 
filed by the Veteran, i.e., seeking service connection for 
depression.  However, during the course of this appeal, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In consideration of the Court's holding, 
the Board has recharacterized the issue as reflected on the 
first page of this decision.

The issues of entitlement to service connection for a jaw 
disorder and entitlement to service connection for an 
acquired psychiatric disorder, to include depression, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT 

1.  A preponderance of the evidence weighs against a finding 
that the Veteran has a current low back disorder which is due 
to any incident or event in military service, or that 
arthritis manifested to a compensable degree within one year 
after his separation from active military service.  

2.  A preponderance of the evidence weighs against a finding 
that the Veteran has a current left knee disorder which is 
due to any incident or event in military service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In February 2006 correspondence, the RO apprised the Veteran 
of the information and evidence necessary to substantiate his 
claims, which information and evidence that he was to 
provide, and which information and evidence that VA would 
attempt to obtain on his behalf.  

In this regard, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits for his claimed disorders, 
and described the types of information and evidence that the 
Veteran needed to submit to substantiate his claims.  The RO 
also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  

In particular regard to Dingess notice requirements, the 
Board notes that the Veteran was not advised regarding the 
elements of degree of disability and effective date in the 
February 2006 notice letter.  Nonetheless, he was 
subsequently advised how VA determines the disability rating 
and effective date once service connection has been 
established, in a March 2006 notice letter.  

Thus, in consideration of the foregoing, the Board concludes 
that the Veteran was provided with proper VCAA notice prior 
to the September 2006 rating decision which denied his claims 
by way of the February 2006 and March 2006 VCAA notice 
letters.  

The Board further observes that the RO provided the Veteran 
with a copy of the above rating decision, the March 2007 SOC, 
and the SSOCs from August 2008 to April 2009, which included 
a discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187. 

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran's service treatment records (STRs) and 
service personnel records are included in the claims folder.  
The Board also observes that records from the Social Security 
Administration (SSA) related to the Veteran's claim for SSA 
disability benefits were obtained and are associated with the 
claims folder.  

In addition, post-service treatment records adequately 
identified as relevant to the claims have been obtained, to 
the extent possible, and are associated with the claims 
folder.  All negative replies are included in the record.  

In this regard, the Board particularly notes that VA 
treatment records from the Big Spring VA Medical Center 
(VAMC) dated from 1995 to 1999 could not be obtained in 
connection with these claims.  A May 2006 memorandum of 
unavailability of Federal records is included in the record, 
and the Veteran was provided proper notice of the inability 
to obtain the records, in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran has submitted private treatment 
records in support of his low back claim.    

The Board further notes that the Veteran was afforded with a 
medical examination in connection with his left knee claim in 
November 2006.  Although the examiner did not specifically 
confirm review of the claims folder in the examination 
report, such omission does not render the report inadequate.  
The examiner thoroughly examined the Veteran, reported all 
relevant findings, and determined that he was unable to find 
a current knee disability.  VA treatment records also contain 
no evidence of a currently diagnosed left knee disability.  
As will be discussed below, the presence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).   
Thus, in consideration of the foregoing, the Board finds that 
a remand for further examination of the Veteran is not 
needed.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(holding that a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  The 
November 2006 VA medical examination report is adequate for 
the purposes of this adjudication.    

In regard to the Veteran's claimed low back disorder, the 
Board notes that no medical examination has been conducted or 
medical opinion obtained in connection with the claim.  
However, as will be explained below, the credible and 
probative evidence does not show that the Veteran had low 
back problems in service or for many years thereafter.  Such 
evidence warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Because in-service and post-service medical records provide 
no basis to grant this claim, as will be explained in greater 
detail below, and in fact provide evidence against this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Neither the Veteran nor his representative has made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claims 
adjudicated herein.  The Board will proceed with appellate 
review.

II.  Pertinent Law and Regulations, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked items of evidence not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable 
symptoms).

A.  Service connection for a low back disorder

The Veteran asserts he had low back problems prior to 
service, which he reported at the time of his service entry.  
However, such problems were not deemed to be disabling, and 
he was accepted into active military service.  

While going through basic training, the Veteran tripped and 
struck his knee.  He says he was repeatedly told to get up, 
and was dragged around by one of his drill sergeants.  Then, 
another drill sergeant intervened and sent him for medical 
treatment.  When he presented for treatment of his left knee, 
he told the doctor that he was also having back pain, but the 
examiner told him that he saw no damage or bruising to the 
back and the examiner provided no treatment for the back; he 
only focused on the knee injury.  The Veteran reportedly 
continued to experience back pain after that visit, and was 
told by his trainer that the service usually discharged 
soldiers who started complaining about too many ailments.  

The Veteran also reported that he continued to complain of 
back pain when he was stationed in Colorado Springs, but was 
repeatedly told by medics in the field that they saw nothing 
wrong with his back.  He was given aspirin or ibuprofen at 
those times.  

He continued to seek treatment for back pain while in 
Germany, after having fallen down a few times.  However, he 
was told by the service examiner to continue to take aspirin 
and ibuprofen and go back to work because the service would 
not allow him to re-enlist if he continued to complain of 
back problems.  He says that, after being discharged from 
service, he continued to self-medicate for his back problems 
and has had low back problems since that time.  See the June 
2007 DRO hearing transcript, p. 1-6.

In the present case, the evidentiary record clearly shows the 
presence of a current low back disorder.  Indeed, private 
treatment records dated in January 2007 include impressions 
of lumbar spondylosis.  Also, VA treatment records dated in 
2006 contain assessments of degenerative joint disease of the 
lumbar spine and show that the Veteran underwent lumbar 
compression surgery in May 2008.  

Because the Veteran is shown to have a current low back 
disorder, the Board will next consider whether the 
evidentiary record supports a finding of in-service 
incurrence, to include whether the presumption of soundness 
applies to the Veteran's claimed disorder.

Initially, we note that the Veteran reported on his November 
1978 enlistment report of medical history that he had been 
hospitalized for "about a week" for a back sprain in the 
lumbosacral area, which was incurred while lifting a steel 
pipe approximately one year before, but had had no trouble 
after discharge from the hospital.  On the corresponding 
enlistment examination report, the Veteran's spine and 
musculoskeletal system were clinically evaluated as normal 
and it was noted that he had no disqualifying defects at that 
time.   

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Because the Veteran's spine and musculoskeletal system were 
clinically evaluated as normal at the enlistment examination 
in November 1978 and there is no clear and unmistakable 
evidence of a pre-existing low back disorder of record, the 
presumption of soundness applies to the Veteran's back at 
entrance into service.  

However, the evidence does not show that the currently 
diagnosed low back disorder is related to his period of 
active military service, to include any incident or event 
therein, or that degenerative joint disease (i.e., arthritis) 
of the lumbar spine was manifested to a compensable degree 
within one year after discharge.

Although the Veteran has asserted that he repeatedly reported 
and sought treatment for low back problems during his period 
of active military service, his STRs are completely devoid of 
any complaints, findings, or treatment for any low back 
problems.  Instead, the STRs note that he was evaluated for a 
pulled muscle in the left knee on December 14, 1978, and the 
examiner wrote on the following day that the Veteran had 
experienced pain in his posterior left leg and thigh while 
running the day before, noting an impression of left lateral 
gastrocnemius strain.  However, 

the examiner made no mention of any complaint or finding of a 
low back problem.  Subsequent STRs similarly show treatment 
for several medical ailments, but include no notation of low 
back problems.  

In addition, the Board notes that statements made by the 
Veteran years before filing his claim for service-connected 
disability benefits are included in his VA treatment records, 
and show that he previously related his low back problems to 
an injury sustained during a motor vehicle accident in 1992 
or 1993.  Indeed, the Board notes that the Veteran told 
examiners in October 1999 that he had been taught back 
exercises following a previous injury and, approximately one 
month later in November 1999, specifically related his low 
back pain at that time to "a car accident back in 1992".  
Also, in February 2004, the Veteran reported that he had 
suffered with increased lower back pain for the past six 
weeks due to his work in construction, and that his problem 
had begun in 1993 after a motor vehicle accident resulting in 
herniated discs in the lumbar region.    

In weighing the Veteran's more recent lay statements 
asserting a continuity of low back symptomatology since 
service against his STRs and prior statements included in 
post-service VA treatment records, which indicate that his 
current low back problems began many years after service, the 
Board finds the latter evidence more credible and affords it 
greater probative value, for reasons explained below.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Although the Veteran suggests that his repeated complaints of 
low back pain were dismissed by service medical examiners 
and, consequently, not recorded in service, the Board is not 
persuaded by the assertion.  It appears unlikely that all of 
the several service medical examiners whom the Veteran 
purportedly told of his ongoing low back pain would have 
failed to document his complaint, particularly since other 
complaints of medical problems during service were, indeed, 
noted.  

In addition, the Board is particularly cognizant that the 
Veteran himself related his back problems to post-service 
vehicular accidents which occurred in 1992 and/or 1993.  This 
was many years before filing his claim with VA for service-
connected disability compensation.  The Veteran's earlier 
statements clearly contradict his statements made shortly 
before filing, and during, the course of his claim/appeal.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).

The Board further notes that the first post-service evidence 
of complaint or medical treatment for low back problems 
included in the record did not appear until many years after 
discharge.  The passage of many years between discharge from 
active service and complaints or medical documentation of a 
claimed disability may be considered as evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

Moreover, the Veteran has presented no competent medical 
opinion evidence linking his current low back disorder to his 
period of active military service, or to the development of 
degenerative joint disease of the low back within the first 
year after service separation.  

Thus, in summary, the credible and probative evidence shows 
that the Veteran experienced some low back problems prior to 
service and, again, experienced low back problems many years 
after service.  However, there is no credible evidence of a 
relationship between the Veteran's current low back disorder 
and his period of active military service, to include any 
incident or event therein or the one-year presumptive period 
following service.  For these reasons, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim, and service connection for a low back disorder must be 
denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
reasonable doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, 
where the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



B.  Left knee disorder

As noted above, the Veteran has asserted that he injured his 
left knee during basic training and continued to seek 
treatment for his left knee in service.  He further asserts 
that he has had left knee problems since that time.  See June 
2007 DRO hearing transcript, p. 1-3, 10-12.    

The evidence shows that the Veteran sought treatment on two 
occasions for left knee problems during his period of active 
military service.  Indeed, as discussed above, he was 
evaluated for a pulled muscle in the left knee on December 
14, 1978, and, on the following day, was diagnosed with left 
lateral gastrocnemius strain.  He also later presented for 
treatment of his left knee with complaints of pain for 72 
hours after reporting that he was in a fight.  The service 
medical examiner diagnosed a "bruised knee" at that time.  
It is notable that no other treatment for left knee problems 
is shown in the STRs, and the Veteran declined to undergo a 
separation examination in October 1982.  

Nonetheless, the competent medical evidence does not show 
that the Veteran currently suffers from a left knee disorder.  

The Board notes that the Veteran underwent a compensation and 
pension examination in connection with his left knee claim in 
November 2006.  Based upon a thorough examination of the 
Veteran's left knee, including X-rays, the examiner wrote 
that he could find no evidence of a current knee disability.  
He further concluded that he did not feel that the Veteran's 
symptoms were related to the episode in service.  He 
identified the problem as left knee arthralgia.    

Similarly, the VA treatment records from 2005 to 2006 include 
the Veteran's complaints of left knee pain and findings of 
left knee arthralgia.  However, no competent diagnosis of a 
left knee disorder has been made.  Indeed, the Board observes 
that the Veteran presented with complaints of left knee pain 
in July 2005.  X-rays of the left knee showed no acute 
fracture or dislocation, possible mild narrowing involving 
the medial compartment of the knee without other convincing 
joint compartment narrowing, and no definite joint effusion.  
An October 2005 VA treatment record includes an assessment of 
knee arthralgia.  

Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 149 (30th ed. 2003).  "[P]ain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

The Board further observes that the Veteran sought treatment 
in September 2000 after he had injured his left knee when 
falling across a railing.  However, he made no mention of 
having a history of left knee pain since his period of active 
military service at that time.  

In consideration of the foregoing, the Board concludes that 
the Veteran's left knee pain, or arthralgia, does not 
constitute a current disability for which service connection 
may be established.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without proof 
of the existence of the disability being claimed, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes 
the Court has held that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis may 
be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall record fails to support a 
diagnosis of a claimed disability, that holding does not 
apply.

In making the above determination, the Board has considered 
the Veteran's assertion that he has a left knee disorder 
related to his military service.  However, the most competent 
and probative medical evidence of record is against finding 
that he has a left knee disorder associated with his service.  
Although there are situations in which lay evidence can be 
sufficient to establish a diagnosis of a disorder when a lay 
person is competent to identify the medical condition, the 
lay person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional, see Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), there is no 
indication that the Veteran herein has the requisite 
knowledge of medical principles which would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, his statements as to 
the relationship between his current left knee disorder and 
military service are not considered competent evidence 
because he is not considered competent to diagnose a left 
knee disorder.  His lay statements are outweighed by the 
competent medical evidence of record.    

As noted above, reasonable doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue, under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  However, where the preponderance of the evidence is 
against the claim, that doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, supra.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.  


REMAND

After careful review of the evidentiary record, the Board 
finds that additional development is needed regarding the 
remaining issues on appeal before appellate review. 




In regard to the Veteran's claimed psychiatric disorder, the 
Board notes that his STRs show he was diagnosed with alcohol 
abuse and entered a program for episodic excessive drinking 
in February 1982.  He was later treated for situational 
stress in June 1982.  Recent treatment records also include 
diagnoses of mood disorder and somatization disorder on his 
"active problem" list.  See, e.g., VA treatment record 
dated October 21, 2008.  An assessment of depression is also 
included in a January 2008 treatment record.  However, the 
Veteran has not been afforded with a VA medical examination, 
and there is no pertinent medical opinion of record in 
connection with his claim.  

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Because there is no medical opinion regarding the relative 
probability of a relationship between the Veteran's in-
service symptomatology and his currently diagnosed 
psychiatric disorder of record, a remand is necessary in 
order to provide him with a medical examination and to obtain 
a medical nexus opinion, to include review of the claims 
folder.

In regard to the Veteran's claimed jaw disorder, the Board 
notes that STRs show treatment for multiple facial soft 
tissue trauma resulting from a fight in January 1982.  Also, 
a bilateral temporomandibular joint (TMJ) series performed 
the same month noted that there was no change in the position 
of the mandible bilaterally on both open and closed mouth 
views, which was noted to indicate either poor patient 
compliance or TMJ dysfunction.  



The Veteran underwent a VA dental and oral examination in 
connection with his claim in January 2007.  At that time, the 
examiner diagnosed bilateral mild to moderate TMJ 
dysfunction.  However, the examiner did not provide a medical 
opinion at that time.  Although he subsequently provided a 
medical opinion in connection with the claim in February 
2007, it is not sufficient for the purposes of adjudication.  
Specifically, the examiner wrote that it was "unlikely that 
the subject trauma in service had resulted in anything more 
than a quite modest impairment, if any".  The examiner's 
statement does not resolve the medical question as to whether 
a current jaw disorder is the result of any incident or event 
in active military service.  Further, the opinion is 
inadequate because the examiner did not comment on the in-
service X-ray finding suggesting the possibility of TMJ 
dysfunction.  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In addition, a medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(holding that a medical opinion that contains only data and 
conclusions without any supporting analysis is accorded no 
weight.).  

Because the opinion provided by the January 2007 VA dental 
examiner is inadequate, a remand for a supplemental medical 
opinion is required.      

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment 
records pertaining to any treatment the 
Veteran has received for his claimed 
psychiatric disorder and his claimed jaw 
disorder from March 2009 to the present, and 
associate them with the claims file.  The 
search should include any archived or retired 
records.  If no records are available, please 
make specific note of that fact in the claims 
file and include a memorandum of 
unavailability, which documents all efforts at 
obtaining the evidence, in the record.  As 
outlined in 38 C.F.R. § 3.159(e), all 
procedures regarding notification of the 
inability to obtain records should be 
followed, if appropriate.

2.  After the above action has been 
accomplished, schedule the Veteran for an 
appropriate medical examination of his claimed 
acquired psychiatric disorder.  The claims 
file, to include a copy of this Remand, must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  Based on review of the claims folder 
and examination of the Veteran, the 
examiner should identify any psychiatric 
disorder which has been demonstrated by the 
Veteran since he filed his claim in January 
2006, and state whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any identified 
psychiatric disorder is related to active 
military service, to include any 
symptomatology shown therein; or whether 
such a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.

b.  The examiner should provide a thorough 
discussion of the history of the Veteran's 
disability in the examination report, and 
confirm that the claims folder was 
reviewed.

c.  If, after examination of the Veteran 
and review of the claims folder, the 
examiner finds that the Veteran has not 
suffered from any psychiatric disorder 
previously diagnosed, he or she must 
thoroughly explain the basis for his or her 
conclusion.  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  If an opinion and supporting rationale 
cannot be provided without resorting to 
speculation or conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why that is so.

3.  After the action outlined in (1) has been 
accomplished, arrange for a supplemental 
opinion or, if deemed necessary, schedule the 
Veteran for an appropriate examination for his 
claimed jaw disorder.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The reviewer or examiner should 
identify any jaw disorder which has been 
demonstrated by the Veteran, and 
specifically state whether it is at least 
as likely as not (i.e., to at least a 50/50 
degree of probability) that any such jaw 
disorder was caused by, or was initially 
manifested during, his active military 
service, to include consideration of any 
symptomatology shown therein or any 
incident therein; or whether such causation 
or initial in-service manifestation is 
unlikely (i.e., less than a 50/50 
probability).


b.  The reviewer or examiner should provide 
a thorough discussion of the Veteran's 
relevant medical history in the examination 
report, and specifically comment on the 
January 1982 X-ray finding in the STRs 
noting the possibility of TMJ dysfunction.  
The examiner must also confirm that the 
claims folder has been reviewed.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If an opinion and supporting rationale 
cannot be provided without resorting to 
speculation or conjecture, the reviewer or 
examiner should clearly and specifically so 
specify in the report, and explain why that 
is so.

4.  After any additional notification and/or 
development deemed necessary is undertaken, 
the claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


